Co fF NDB A Se WY YE

mM NM NM NH Bw NR RD ND ORD a
COO ~~) CO On BO DS UNG | llUOCOlUlUCNOCOUlClULOCOULUlU SOU COU Lr ll

Case 2:19-cr-00088-SPL Document1 Filed 01/16/19 Page 1 of 2

 

ELIZABETH A. STRANGE
First Assistant United States Attorney
District of Arizona

DAVID A. PIMSNER

Arizona State Bar No. 007480
TODD M. ALLISON

Arizona State Bar No. 026936
Assistant United States Attorneys
Two Renaissance Square

40 N. Central Ave., Suite 1800
Phoenix, Arizona 85004
Telephone: 602-514-7500
Email: David. Pimsner(@usdoj{.gov
Email: Todd. Allison(@usdo}.gov
Attorneys for Plaintiff

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF ARIZONA

 

 

United States of America, Magistrate No. / g FO) 2 i, Mh
Plaintiff, -
VS. MOTION TO SEAL
CRIMNAL COMPLAINT
Jian Fun Tso,
a.k.a. Steven Tso, (Filed Under Seal)
Defendant.

 

 

 

The United States of America, by and through undersigned counsel, moves this
Court for an Order sealing the Criminal Complaint, the Statement of Probable Cause of
HSI Special Agent Jeremy Kiser, and the Motion and Order to Seal filed in this matter on

the grounds that disclosure would not be in the interest of justice.
ii) |

Mff

fff

 

 
—

Case 2:19-cr-00088-SPL Document1 Filed 01/16/19 Page 2 of 2

Based on the facts detailed in the Statement of Probable Cause, there is reason to
believe that premature disclosure of the Criminal Complaint and supporting documents
would alert the defendant and other coconspirators to the criminal charges, thus giving
them an opportunity to destroy evidence, notify additional coconspirators, and evade arrest
and prosecution.

Respectfully submitted this 15th day of January, 2019.

oO Oo SD DH UH ee W WY

NM NHN BK RD ND ND DR RD sR Se it
os ~S O A Pe UBUD DUlUmLr SlCr aD lr Oa aL Grell

 

a
fi

ELIZABETH A, STRANGE

First Assigtant United States Attorney
Th, spf Arizona

é
i ¥4
AVID A. PIMSNER
DD M. ALLISON
Assistant United States Attorneys

 

 
